DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Alexander Zelikov on August 1, 2022.
The application has been amended as follows: 
In the claims filed July 15, 2022:
Claim 1, line 13 – “force.” has been amended with “force, wherein the first and second pluralities of curved segments are oriented in a normal direction to an impact direction of the impact force, and wherein the reinforcement member is secured to the inner panel via a plurality of fasteners along each segment of the first and second pluralities of curved segments to establish a plurality of fixed points of the reinforcement member relative to the inner panel and allow for deformation of the inner panel and extension of the reinforcement member in response to the impact force.”
Claim 4 – Cancelled
Claim 10, line 7 – “aligned with the latch and striker mechanism,” has been amended to “surrounding the latch mechanism,”
Claim 13, line 4 – “along each” has been amended to “along each segment”
Claim 17, line 16 – “along each” has been amended to “along each segment”
Claim 20 - Cancelled

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art of record, US 2016/0159207 to Ogawa et al. fails to disclose, in combination with the other limitations of claim 1, “wherein the reinforcement member is secured to the inner panel via a plurality of fasteners along each segment of the first and second pluralities of curved segments to establish a plurality of fixed points of the reinforcement member relative to the inner panel and allow for deformation of the inner panel and extension of the reinforcement member in response to the impact force.” Further, a person of ordinary skill in the art would not modify Ogawa et al. such that “wherein the reinforcement member is secured to the inner panel via a plurality of fasteners along each segment of the first and second pluralities of curved segments to establish a plurality of fixed points of the reinforcement member relative to the inner panel and allow for deformation of the inner panel and extension of the reinforcement member in response to the impact force,” as recited. Additionally, Ogawa et al. fails to disclose, in combination with the other limitations of claim 10, that the center reinforcement member 32 includes an aperture “surrounding the latch mechanism” as recited in independent claim 10.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCUS MENEZES whose telephone number is (571)272-5225. The examiner can normally be reached M - F 7:30 -4 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Cahn can be reached on 571-270-5616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MARCUS MENEZES/Primary Examiner, Art Unit 3634